Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 1 of 19




                   EXHIBIT 1
          Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 2 of 19

                                                                                                    DRAFT

                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA


 MARK C. SAVIGNAC and JULIA                     )
 SHEKETOFF,                                     )   Civ. No. 1:19-02443 (RDM)
                                                )
                   Plaintiffs,
                                                )
          v.                                    )
 JONES DAY, et al.,                             )
                                                )
                   Defendants.                  )

                       [PROPOSED] STIPULATED PROTECTIVE ORDER
                   REGARDING CONFIDENTIALITY OF DISCOVERY MATERIAL

        The Court finds that this Action may involve production of confidential, proprietary,

commercial and/or private information for which special protection from public disclosure and from

use for any purpose other than litigating this Action is warranted. Accordingly, to expedite the flow of

information, to facilitate the prompt resolution of disputes over confidentiality of Discovery Materials,

to adequately protect information the Parties are entitled to keep confidential, and to ensure that the

Parties are permitted reasonably necessary uses of such Discovery Materials, pursuant to Federal Rule

of Civil Procedure 26(c), and for good cause shown, IT IS HEREBY ORDERED THAT:

 I.       Scope of Protective Order

        1.          This Protective Order restricts the use of certain materials for purposes other than

litigating this Action and requires that certain materials be provisionally filed under seal or redacted if

they are filed on the docket in this case. This Order does not prejudge the extent to which such

materials should remain sealed or redacted or their use at in-court proceedings in this Action, which

issues will be addressed as they arise.

        2.          This Protective Order applies to and governs the use, production, storage, handling,

disclosure, and destruction or return of all documents, information, things, electronically stored

information, deposition testimony and exhibits, discovery requests and responses thereto,

NAI-1518602714v1                                    1
          Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 3 of 19

                                                                                                  DRAFT

correspondence, submissions to the Court, expert reports, and other information—including all copies,

excerpts, and summaries thereof—produced or supplied by any Party or any other individual or entity

in connection with this Action (collectively, “Discovery Material”).

        3.         Except as provided in the following paragraph, nothing in this Protective Order shall

limit a Party’s use of (a) documents or information in that Party’s possession prior to discovery, (b)

documents or information in the public domain (meaning that the Discovery Material in question is or

at one time was generally known or reasonably ascertainable by means independent of discovery in

this Action), or (c) documents or information provided by non-parties and not designated as

“Confidential,” “Highly Confidential-Counsel/Experts Only,” or “Privileged/Client Confidential”

pursuant to this Protective Order. Notwithstanding any other provision, this Protective Order also shall

not in any way supersede, preempt, amend, alter, modify, or prejudice, or otherwise impact any duty of

confidentiality that any Party has asserted or may assert against any other Party or non-party, or alter in

any way any existing restriction related to the dissemination of Discovery Material or other

information related to this Action.

        4.         Within thirty (30) days of the production of a document by a Party or non-party, any

other Party may request that a document be designated under the terms of this Order. At the discretion

of the producing Party, either the document identified pursuant to this paragraph shall be designated

consistent with the request of the other Party, or the Parties shall meet-and-confer over the request. In

the event the Parties cannot resolve the issue, the requesting Party shall have fourteen (14) days from

the Parties’ meet-and-confer to raise the dispute with the Court. The producing Party shall not

publicly file any document identified pursuant to this paragraph until the later of expiration of that

fourteen day period or resolution of the dispute by the Court.




NAI-1518602714v1                                  2
          Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 4 of 19

                                                                                                   DRAFT

 II.      Use of Information

        5.          Subject to the provisions of the preceding paragraph, Discovery Material produced by

a Party or a non-party in this Action and given a confidentiality designation as provided in Section III

of this Protective Order shall be used only for purposes of this Action in conformance with the terms

of this Protective Order and shall not be used for any business, competitive, personal, private, or public

purpose; for purposes of any other dispute(s) between the Parties; or for any other purpose besides the

prosecution or defense of any claims in this Action. Except as for Discovery Material described in the

preceding paragraph, use of any Discovery Material designated pursuant to this Protective Order for

any other purpose shall require the advance written consent of all Parties and, in the case of documents

or information designated “Privileged/Client Confidential” shall require adequate assurance to protect

against the disclosure of confidential client information or waiver of any attorney-client privilege,

work product protection, or similar protection.

 III.     Confidentiality Designations and Effect Thereof

        6.         “Confidential” Designation. Any Party or non-party shall have the right to identify and

designate as “Confidential” any Discovery Material it produces that is not in the public domain

(meaning that it is not generally known or reasonably ascertainable by means other than discovery in

this Action) and either (a) contains a trade secret, (b) is protected by any confidentiality agreement, or

(c) contains commercially sensitive information (e.g., information that constitutes or contains

proprietary financial, technical, or commercially sensitive competitive information that the Producing

Party maintains as Confidential in its business) or personally sensitive information (e.g., social security

numbers, financial account numbers, credit card numbers, personal phone numbers, personal email

addresses, home addresses; driver’s license or state identification numbers, dates of birth, passwords,

or the names of minor children).




NAI-1518602714v1                                    3
          Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 5 of 19

                                                                                                    DRAFT

        7.          Discovery Material designated “Confidential” may only be shared with the following:

             a. The Court or members of its staff. However, if any Party files Confidential Discovery
                Material, a motion for leave to file the material under seal shall be filed pursuant to
                Local Civil Rule 5.1(h) and in accordance with the procedures set forth in Section 15.

             b. Jones Day’s Managing Partner, any member of the Jones Day Partnership Committee,
                and any member of the Jones Day Advisory Committee;

             c. Attorneys and staff at Jones Day actively involved in the representation of Jones Day in
                this Action (“Defendants’ Counsel”);

             d. Individuals named as a party in this Action;

             e. Any person with whom either Plaintiff has an attorney-client relationship and who is
                advising or consulting Plaintiffs in connection with this case, provided that Plaintiffs
                first identify this person to Defendants at least seven (7) days prior to the disclosure of
                any Discovery Material designated under this Order, the disclosure is made in the
                context of the Plaintiff’s attorney-client relationship with the person related to this case,
                and the person executes prior to any disclosure the Certification attached hereto as
                Exhibit A;

             f. Experts, vendors, and consultants retained by either Defendants’ Counsel or Plaintiffs,
                on the condition that any such expert, vendor, and consultant first execute the
                Certification attached hereto as Exhibit A, except that Plaintiffs need not obtain such
                Certification from the company that provides their discovery review platform;

             g. Any person deposed in this Action as necessary in the course of the deposition;

             h. Any individual identified in a document designated Confidential or whom a Party
                believes in good faith may have authored the document, been involved in its
                preparation, received the document, or may have information related to the document;

             i. Any reporter retained to transcribe any deposition or hearing in this Action, on the
                condition that any such reporter first execute the Certification attached hereto as Exhibit
                A; and

             j. Such other individuals as may be agreed upon by both Parties following meet-and-
                confer, on the additional condition that any such person first execute the Certification
                attached hereto as Exhibit A.

        8.         “Highly Confidential-Counsel/Experts Only” Designation. Any Party or non-party shall

have the right to identify and designate as “Highly Confidential-Counsel/Experts Only” any Discovery

Material it produces that includes, contains, or reflects: (a) compensation information or other financial



NAI-1518602714v1                                   4
          Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 6 of 19

                                                                                                   DRAFT

remuneration (other than information about the opposing parties in this Action); (b) information

contained in personnel, leave or recruiting files (other than information about the opposing parties in

this Action); or (c) medical or health information or leave status of specific Jones Day personnel other

than the opposing parties in this Action.

        9.         Any Discovery Materials designated “Highly Confidential-Counsel/Experts Only” may

only be shared with the following:

              a. The Court or members of its staff. However, if any Party files Highly Confidential-
                 Counsel/Experts Only Discovery Material, a motion for leave to file the material under
                 seal shall be filed pursuant to Local Civil Rule 5.1(h) and in accordance with the
                 procedures set forth in Section 15.

              b. Individuals named as a party in this Action;

              c. Defendants’ Counsel;

              d. Any person with whom either Plaintiff has an attorney-client relationship and who is
                 advising or consulting Plaintiffs in connection with this case, provided that Plaintiffs
                 identify this person to Defendants at least seven (7) days prior to the disclosure of any
                 Discovery Material designated under this Order, the disclosure is made in the context
                 of the Plaintiff’s attorney-client relationship with the person in connection to this case,
                 and the person executes prior to any disclosure the Certification attached hereto as
                 Exhibit A;

              e. Experts—including non-testifying expert consultants—retained by either Defendant’s
                 Counsel or Plaintiffs, on the condition that any such expert first execute the
                 Certification attached hereto as Exhibit A;

              f. Any reporter retained to transcribe any deposition in this Action, on the condition that
                 any such reporter first execute the Certification attached hereto as Exhibit A;

              g. Any person deposed in this Action as necessary in the course of the deposition, but the
                 parties agree to meet and confer regarding the use of designated materials under this
                 subparagraph should concerns arise with respect to particular deponents;

              h. Any individual identified in a document designated Highly Confidential-
                 Experts/Counsel Only, who authored the document, received the document, or already
                 possesses the information contained in the document;




NAI-1518602714v1                                   5
          Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 7 of 19

                                                                                                    DRAFT

              i. Document hosting vendors, but only to the extent necessary to host documents for
                 review by the Parties and counsel in the Action and on the condition that a
                 representative of the vendor first execute the certification attached hereto as Exhibit A;
                 and

              j. Such other individuals as may be agreed upon by both Parties following meet-and-
                 confer, on the condition that any such person first execute the Certification attached
                 hereto as Exhibit A.

        10.        Any Discovery Material designated “Highly Confidential-Counsel/Experts Only” may

be shared with any individual that is the subject of that Discovery Material.

        11.        “Privileged/Client Confidential” Designation. Any Party or non-party shall have the

right to identify and designate as “Privileged/Client Confidential” any Discovery Material it produces

that the designating Party in good faith believes contains or reflects information subject to the

attorney-client privilege, attorney work product, or other privilege or confidentiality protection by

virtue of the legal representation of a non-party to this Action. The Parties understand and agree that

both Plaintiffs and Defendants maintain ethical obligations to hold in confidence information received

or generated in connection with the legal representation or potential legal representation of a client.

Accordingly, the Parties agree that “Privileged/Client Confidential” information includes Discovery

Material that contains, reflects or describes legal work or advice, or non-public facts related to such

legal work or advice, or the nature of or existence of the engagement or potential engagement (unless

the Party’s role in that engagement was disclosed publicly, in which case the existence of the

engagement would not be confidential), legal analysis, strategy, or other legal work that was

performed, requested or anticipated to be performed on behalf of a potential client or client that/who is

a non-party to this Action, such as, without limitation: (i) communications between a Party (including

experts or other consultants retained by the Party) and a non-party or client related to a potential or

actual legal matter; (ii) communications internal to a Party (including experts or other consultants

retained by the Party) and related to a potential or actual legal matter on behalf of a client or potential



NAI-1518602714v1                                  6
          Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 8 of 19

                                                                                                    DRAFT

client; (iii) work product drafted or generated in the course of legal representation of a client or

potential client; (iv) work product drafted or generated in an effort to obtain client engagements that is

addressed to a specific client or matter; or (v) descriptions of work performed, requested or anticipated

on behalf of a client or potential client, including but not limited to particular time entries used to

record time on a particular client matter, descriptions of non-public work performed on client matters

reflected in performance reviews or other communications (whether prepared by the individual who

performed the work or another individual commenting on the work performed), and billing records

reflecting the work performed for clients (but excluding generalized descriptions of skills that are not

attributed to particular engagements, such as would appear on a resume or Firm biography, and

publicly disclosed descriptions of engagements, such as would appear on a Firm website or other

public source describing the nature of an engagement).

        12.        Any Discovery Materials designated “Privileged/Client Confidential” may only be

shared with the following:

              a. Any person currently employed with, or currently engaged in the practice of law with,
                 Jones Day;

              b. Any person who billed time to the relevant client matter during his or her employment
                 with Jones Day;

              c. Document hosting vendors, but only to the extent necessary to host documents for
                 review by the Parties and counsel in the Action and on the condition that any person at
                 the vendor with access to the documents first execute the certification attached hereto as
                 Exhibit A; and

              d. Such other individuals as may be agreed upon by both Parties following meet-and-
                 confer, on the condition that any such person first execute the Certification attached
                 hereto as Exhibit A.

              e. The Court or members of its staff. However, if any Party files “Privileged/Client
                 Confidential” Discovery Material, a motion for leave to file the material under seal shall
                 be filed pursuant to Local Civil Rule 5.1(h) and in accordance with the procedures set
                 forth in Section 15.




NAI-1518602714v1                                   7
          Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 9 of 19

                                                                                                   DRAFT

        13.        “Attorney’s Eyes Only” Designation. Any party or non-party may designate as

“Attorney’s Eyes Only” any Discovery Material it produces that the designating party reasonably

believes contains information about current or former Jones Day employees (other than a Party) that, if

known to Jones Day leadership, would be likely to materially impair the employees’ relationship with

Jones Day. Such materials are subject to the restrictions imposed above on “Highly Confidential”

materials, except that they must not be shared with or viewed by any individual who is, was, or is

reasonably anticipated to be a member of Jones Day’s leadership (regardless of whether such

individual is involved in the representation of Defendants in this Action, is named as a Defendant, or

would otherwise be permitted to view the materials under the restrictions on “Highly Confidential”

materials). For purposes of this Order, Jones Day’s leadership includes its managing partner,

individuals who advise the managing partner with respect to the management of Jones Day, partners in

charge, practice group leaders, deputies of the foregoing positions, individuals who participate in

compensation and advancement decisions, and other individuals who hold comparable roles, whether

formal or informal. Any individual with whom such materials are shared shall maintain the

confidentiality of the materials and of the identities of the employees involved, consistent with the

purposes of this provision. A Party who files such materials shall comply with the procedure below

regarding filing provisionally under seal.

        14.        The parties shall file information designated as Confidential, Highly Confidential-

Counsel/Experts Only, or Privileged/Client Confidential in accordance with the following procedures:

                   a.     All motions, oppositions, and replies shall be served in accordance with the

          schedule set forth in LCvR 7, unless otherwise ordered by the Court or agreed to by the

          Parties. Any documents containing information designated as Confidential, Highly

          Confidential-Counsel/Experts Only, or Privileged/Client Confidential shall be filed on the

          public docket in redacted form such that the redacted version shall redact any and all


NAI-1518602714v1                                   8
         Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 10 of 19

                                                                                                    DRAFT

          information designated as Confidential, Highly Confidential-Counsel/Experts Only, or

          Privileged/Client Confidential, including summaries, compilations, citations, or any

          references to such material. In addition, any document containing information designated as

          Confidential, Highly Confidential-Counsel/Experts Only, or Privileged/Client Confidential

          shall be filed provisionally under seal in unredacted form with a notice to the Court that the

          producing party will file a separate sealing motion as set forth in Section 15.b.

                   b.    Any material that a Party wishes to file in support of a motion, opposition or

          reply that is designated as Confidential, Highly Confidential-Counsel/Experts Only, or

          Privileged/Client Confidential shall be the subject of separate sealing motion, which shall be

          filed within seven (7) business days of service of the motion, opposition, or

          reply. Such sealing motion shall be prepared and filed by the party who designated the material.

                   c.    Any material that a Party wishes to file in support of a motion, opposition or

          reply and which is designated as Privileged/Client Confidential shall be the subject of a meet

          and confer conference, which conference shall be completed within two (2) business days of

          service of the motion, opposition, or reply. If the parties cannot resolve the dispute over

          whether certain material is Privileged/Client Confidential, then the party that designated the

          material shall seek a ruling from the Court as to whether the material is appropriately

          designated Privileged/Client Confidential and all submissions to the Court in connection with

          such dispute shall be submitted for in camera review without any such disputed material

          appearing in the public record unless the Court rules that the material was not appropriately

          designated Privileged/Client Confidential. The issue of whether the designated material is

          appropriately designated Privileged/Client Confidential shall be included in the sealing

          motion discussed in Section 15.b, if any.




NAI-1518602714v1                                  9
         Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 11 of 19

                                                                                                   DRAFT

                    d.     As soon as practicable, and in no more than five (5) days after the Court’s

          order on the sealing motion, the party who originally sought to file the material (e.g., the

          moving party) shall file any designated materials in compliance with the Court’s order on the

          sealing motion as well as any materials that the Court has declined to seal.

        15.        Based on the large volume of documents to be produced from the Plaintiffs’ email files,

some of which may not be subject to a page by page review prior to production in order to meet the

goals of an economic and efficient litigation pursuant to F.R.C.P. 1, as well as the schedule of this case,

the producing party initially may designate as Confidential, Highly Confidential-Counsel/Experts

Only, and/or Privileged/Client Confidential groups of documents that it reasonably believes in good

faith will contain such information (e.g., all emails and attachments contains in plaintiffs’ email files).

The producing party will reasonably and in good faith meet and confer regarding the re-designation or

de-designation of material designated pursuant to this paragraph at the request of another party. Where

the non-producing party seeks the de-designation, the producing party shall either de-designate or

provide written justification for maintaining a designation. The producing party shall de-designate or

provide a written justification for maintaining a designation for the first 100 documents within five (5)

business days; for the next 400 documents within 10 business days; and within seven (7) additional

business days for each set of additional 500 documents thereafter.

        16.        Plaintiffs and Defendants’ Counsel shall maintain a copy of each Certification executed

by any non-party at their direction.

        17.        The Parties shall take reasonable steps to ensure that any designation of Discovery

Material pursuant to this Protective Order is clear and well known to the other Party and any other person

authorized to view the Discovery Material under this Order, by, for instance:

              a. Marking all documents (including but not limited to documents marked as exhibits at
                 any deposition or hearing in this Action) with the appropriate designation at the bottom
                 of each page;


NAI-1518602714v1                                   10
         Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 12 of 19

                                                                                                    DRAFT


               b. Referencing any designation—including, where practical, with reference to specific
                  Bates numbers—in any enclosure letter or email;

               c. Declaring on the record either immediately before, during, or within 48 hours after any
                  deposition that the Party intends to designate some or all of the deposition as
                  “Confidential,” “Highly Confidential-Counsel/Experts Only,” or “Privileged/Client
                  Confidential” pursuant to this Protective Order, in which case such material shall be
                  treated consistent with the stated designation until at least such time as the Parties can
                  meet-and-confer over the issue;

               d. Accompanying the introduction of any exhibit designated as “Confidential,” “Highly
                  Confidential-Counsel/Experts Only,” or “Privileged/Client Confidential” pursuant to
                  this Protective Order with an on-the-record comment that the particular exhibit has been
                  so designated, except that the failure to make such an on-the-record comment shall not
                  adversely affect such designation provided that the Discovery Material has been
                  appropriately marked as “Confidential,” “Highly Confidential-Counsel/Experts Only,”
                  or “Privileged/Client Confidential”; and/or

               e. Including, to the extent practicable, any designation pursuant to this Protective Order in
                  the filename of any electronically stored copy of the relevant document, and on the
                  cover of any media-such as a cassette tape, CD, or thumb drive-that contains Discovery
                  Material designated pursuant to this Protective Order.

         18.       Any person who receives Discovery Material designated pursuant to this Protective

Order is prohibited from disclosing it to any other person except in conformance with this Protective

Order.

         19.       Any person who receives Discovery Material designated pursuant to this Protective

Order shall maintain any such Discovery Material received in a secure area and shall exercise, at the

very least, the same standard of due and proper care with respect to the storage, custody, use or

dissemination of such Discovery Material as is exercised by the recipient with respect to its own

equivalent information, and is reasonably calculated to maintain the confidentiality of the Discovery

Material in conformance with the terms of this Protective Order.

         20.       Nothing in this agreement shall be construed to constitute a waiver of the ability to

challenge the propriety of any designation under this agreement.




NAI-1518602714v1                                    11
         Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 13 of 19

                                                                                                      DRAFT

        21.        The parties agree that they will, in advance of a hearing or trial, negotiate in good faith

concerning an appropriate procedure to propose to the Court for the treatment of information

designated under this Protective Order at such hearing or trial. In the event the parties cannot agree to

such a procedure to propose to the Court, each party shall be free to apply to the Court for the entry of

an order concerning the treatment of information submitted at a hearing and/or at trial. Nothing in this

Protective Order shall be construed to affect the admissibility of any document or information at a

hearing and/or trial.

 V.       Challenges to Designations, Misdesignations, and Other Disclosures

        22.        If a non-designating party objects to the designation or continued treatment of certain

information as “Confidential” or “Highly Confidential-Counsel/Experts Only” or “Privileged/Client

Confidential,” it shall so notify counsel of record for the designating party, and the Parties shall then

confer in good faith in an attempt to resolve the dispute. Following such consultation, if the Parties are

able to reach agreement, the document(s) shall be reproduced with the agreed-upon confidentiality

designation. If the Parties are unable to agree on whether the information is appropriately designated or

on a less restrictive alternative, the objecting Party may move for an order requiring redesignation of

the information in dispute. It is the burden of the designating party to establish the appropriateness of

the original designation. Unless and until such an order requiring redesignation of the information in

dispute is obtained, the original designation by the designating party shall stand.

        23.        Any Party that inadvertently fails to designate or misdesignates any Discovery Material

pursuant to this Protective Order at the time of its production may subsequently make a designation or

a correction of the initial designation. In the event of a designation pursuant to this Paragraph:

              a. Any such designation or correction, along with notice thereof, shall be promptly made
                 in writing after the discovery of the non-designation or misdesignation of the Discovery
                 Material, and shall be accompanied by substitute copies with appropriate designations.

              b. All persons who received the non-designated or misdesignated Discovery Material prior


NAI-1518602714v1                                     12
         Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 14 of 19

                                                                                                   DRAFT

                   to receipt of such notice shall, within seven (7) calendar days of receipt of substitute
                   copies, destroy the non-designated or misdesignated Discovery Material and confirm as
                   much to the producing party in writing or return it to the producing Party, except if the
                   receiving party is challenging the designation, it shall maintain the subject Discovery
                   material in confidence pending resolution of that challenge.

              c. All persons who reviewed the non-designated or misdesignated Discovery Material
                 prior to receipt of such notice shall abide by the relevant provisions of this Protective
                 Order with respect to the use and disclosure of any Discovery Material contained in the
                 nondesignated or misdesignated Discovery Material.

        24.        If Discovery Material designated pursuant to this Protective Order is disclosed to any

person other than in accordance with this Protective Order, the Party responsible for the disclosure

must immediately bring all pertinent facts relating to such disclosure to the attention of the designating

Party. The Party responsible for the disclosure must also make every effort to retrieve the improperly

disclosed information and to prevent further unauthorized disclosure on its own part or on the part of

the unauthorized recipient of such Discovery Material. All such efforts shall be without prejudice to

the rights and remedies of the designating Party.

        25.        If, at any time, any Discovery Material designated pursuant to this Protective Order and

in the possession, custody, or control of any person other than the one making the designation is the

subject of a subpoena or discovery request related to any court, government agency, legislative body,

or similar proceeding, the Party or person to whom the subpoena or request is directed shall promptly

provide written notice to the designating Party. Such notice shall include the date set for the production

of the subpoenaed or requested information. Upon receipt of such notice:

              a. The designating Party shall, within seven (7) calendar days, or promptly before the time
                 specified for the production in the subpoena or request if such time is less than seven
                 (7) days, inform the noticing Party or person either that it does not object to production
                 of the Discovery Material, or that it will seek protection to prevent such production.

              b. If the designating Party responds that it will seek protection, then the noticing Party or
                 person may not produce the Discovery Material until the request for protection is
                 resolved or until the designating and noticing Parties otherwise agree, except that, if the
                 noticing party has acted in good faith, it may comply with a judicial order requiring
                 production of the Discovery Material sought. The designating Party and subpoenaed


NAI-1518602714v1                                   13
         Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 15 of 19

                                                                                                      DRAFT

                   Party shall cooperate and use best efforts to promptly resolve such issues.

              c. If the designating Party responds that it will not seek protection, or does not timely
                 respond, then the noticing Party or person may produce the Discovery Material.

 VI.      Return or Destruction of Designated Discovery Material

        26.        Within sixty (60) calendar days after the final resolution of this Action including all

trial, appellate proceedings, confirmation proceedings, and appeals therefrom, or such other time as

agreed in writing between the Parties, the Parties shall make best efforts to ensure that all Discovery

Material that is designated as “Confidential,” “Highly Confidential-Counsel/Experts Only,” or

“Privileged/Client Confidential” shall be returned to counsel for the Party that produced it or,

alternatively, shall be destroyed. In addition, the Parties shall make reasonable best efforts to locate

and destroy the portions of any Discovery Material that contains or reflects any references to, or

mention of, Discovery Material that is “Confidential,” “Highly Confidential-Counsel/Experts Only,” or

“Privileged/Client Confidential.”

        27.        Notwithstanding the foregoing Paragraph, the Parties shall be entitled to retain

pleadings, motions, briefs, discovery responses, affidavits, work product, other papers submitted to the

Court, deposition transcripts, and the trial record. Any material retained pursuant to this Paragraph

must still be maintained in conformance with this Order.

        28.        Each Party shall promptly certify, in writing, that all Discovery Material subject to

Paragraph 27 has been returned to counsel for the producing Party or has been destroyed.

 VII.     Disclosure of Privileged Information

        29.        If a Party inadvertently discloses information that is subject to a claim of privilege or

protection from disclosure (“Privileged Disclosures”), such disclosure shall not constitute or be

deemed a waiver or other forfeiture of any claim of privilege or protection that the Party making the

disclosure would otherwise be entitled to assert with respect to either the disclosed information or its



NAI-1518602714v1                                     14
         Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 16 of 19

                                                                                                    DRAFT

subject matter, provided that the disclosing Party promptly upon learning of the disclosure notify the

Party that has received the subject information of such inadvertent disclosure. Upon receipt of the

notice, the receiving Party shall treat the information as privileged, but shall have the right to challenge

the privilege designation.

        30.        Upon the final resolution of the Action as described in paragraph 27, any Discovery

Material claimed by the producing Party to contain Privileged Disclosures shall be, upon written

request, promptly returned to the producing Party or destroyed at the producing Party’s option (unless

the receiving party has successfully challenged the claim of privilege). This includes all copies,

electronic or otherwise, of any such documents. In the event that the producing Party requests

destruction, the other Party shall provide written certification of compliance within fourteen (14)

calendar days of such written request. A Party’s return or destruction of documents containing

Privileged Disclosures shall not waive its right to seek a determination as to the assertion of privilege

or protection for the Privileged Disclosures. No Privileged Disclosures may, after notice of the claim

of privilege, be used as evidence against the producing Party or disclosed to any non-parties. Should a

Party challenge the assertion of privilege or protection, that challenging Party may not use or disclose

the Discovery Material or its contents without a resolution allowing such disclosure by either

agreement of the Parties and/or Order of the Court. Should any Privileged Disclosures that

subsequently are identified by the producing Party as such be disclosed to any persons not a Party to

this Action, the Party causing such disclosure shall inform the person receiving the Privileged

Disclosures that the information is covered by this Order and make its best efforts to retrieve the

Privileged Disclosures. Notwithstanding the foregoing, this Protective Order shall not be deemed to

limit a Party’s right to withhold privileged or work product protected materials pursuant to law.

 VIII. Preservation of Rights and Privilege

        31.        Nothing in this Protective Order shall affect any right of a Party or witness to make any


NAI-1518602714v1                                    15
         Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 17 of 19

                                                                                                    DRAFT

otherwise proper type of objection, claim, or response to discovery requests (including, without

limitation, requests for production, or questions at deposition). This Protective Order shall not be

construed as a waiver by any Party of any legally cognizable privilege to withhold production of

Discovery Material, or of any right which any Party may have to assert such privilege at any stage of

the litigation.

        32.        Nothing contained in this Protective Order shall preclude the parties from stipulating in

writing to waive, modify, or change the provisions of this Protective Order, subject to Court approval.

Any Party or non-party may, at any time upon notice to all Parties, move the Court for a modification

of, or relief from, the terms of this Protective Order.

        33.        Compliance by any Party or non-party with the terms of this Protective Order shall not

operate as an admission that any particular material is or is not confidential, privileged, or admissible

in evidence at trial.

        34.        After termination of this Action, including any appeals, this Protective Order shall

continue to be binding upon the parties and all persons to whom confidential Discovery Material has

been disclosed and communicated. Moreover, this Court shall retain jurisdiction over such parties and

persons to enforce the provisions of this Order.

          So ordered, this       day of                   , 2021.




                                           Randolph D. Moss
                                           United States District Judge




  Agreed as to form and substance:

                                                                                      Dated: ______


NAI-1518602714v1                                    16
         Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 18 of 19

                                                                                  DRAFT

 /s/ DRAFT
 Julia Sheketoff (pro se)                /s/ DRAFT
 2207 Combes Street                      Terri L. Chase (pro hac vice)
 Urbana, IL 61801                        JONES DAY
 (202) 567-7195                          600 Brickell Avenue, Suite 3300
 sheketoff@gmail.com                     Miami, Florida 33131
                                         Phone: 305-714-9700
 /s/ DRAFT                               Email: tlchase@jonesday.com
 Mark C. Savignac (pro se)
 2207 Combes Street                      Traci Lovitt (Bar No. 467222)
 Urbana, IL 61801                        JONES DAY
 (217) 714-3803                          250 Vesey Street
 marksavignac@gmail.com                  New York, NY 10281
                                         Phone: (212) 326-3939
 Plaintiffs                              Email: tlovitt@jonesday.com

                                         Christopher DiPompeo (Bar No. 1003503)
                                         JONES DAY
                                         51 Louisiana Avenue NW
                                         Washington, DC 20001
                                         Phone: (202) 879-3939
                                         Email: cdipompeo@jonesday.com

                                         Anderson T. Bailey (pro hac vice)
                                         JONES DAY
                                         500 Grant Street
                                         Pittsburgh, PA 15219
                                         Phone: (412) 391-3939
                                         Email: atbailey@jonesday.com

                                         Counsel for Defendants




NAI-1518602714v1                       17
         Case 1:19-cv-02443-RDM Document 51-1 Filed 06/02/21 Page 19 of 19

                                                                                                  DRAFT

                                                   Exhibit A

 MARK C. SAVIGNAC and JULIA                      )
 SHEKETOFF,                                      ) Civ. No. 1:19-02443 (RDM)
                                                 )
                   Plaintiffs,
                                                 )
          v.                                     )
 JONES DAY, et al.,                              )
                                                 )
                   Defendants.

                                 CONFIDENTIALITY CERTIFICATION


          1.       My name is                                                                         .

          2.       I live at                                                                          .

          3.       I am employed as (state position)                                                  , and

 my employer is (state employer name)                                                 , which is located at

 (state address)                                                                      .

          4.       I have received and read a copy of the Protective Order that has been entered in this

 Action. I understand the provisions of this Order, and I agree to comply with, and to be bound by, its

 provisions. I also consent to the jurisdiction of the Court with respect to the enforcement of the

 Protective Order.

          5.       I declare under penalty of perjury that the foregoing is true and correct.



 Executed this          day of              by



 Signed:




NAI-1518602714v1
